Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The melt flow rates of claims 4, 14 and 15 lie in part outside the range of the claims from which they depend and thus lack antecedent basis in the claims from which they depend.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6,11-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20070287007).
The reference discloses a composition containing ELTEX KS413 as in the first polymer component (FPC) of both the claims and reference which has an MFR of 7.3 g/10 min and an ethylene content of 5% (paragraph 76) and also containing VISTAMAXX 6100 or 3000 having a melt flow rate of 3.0 or 8.0 g/10 minutes (paragraphs 71 and 72). With to applicants SPC characteristics, note heats of fusion of 75 g/10 min or less at paragraph 15 and a melting point of less than 105 degrees centigrade and MWD of 1-5. Note paragraph 20 for applicants triad tacticities. Note paragraph 23 for melting point ranges which have a high melting point of less than 180 degrees centigrade. Note FPC comonomer content of 0.5-7% at paragraph 12 and greater than 5% comonomer for the SPC. Note film SIT of less than or equal to 130 degrees centigrade at paragraph 8. See paragraph 38 for densities of 0.845-0.920 as in claim 6. See paragraph 30 for base layers as in claim 20 and orientations of the base layer at paragraph 33. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20070287007) in view of Sun et al. (US 20210155802).
The primary reference discloses VERSIFY products may be used for the SPC at paragraph 26 but does not disclose any molecular weights. The secondary reference at paragraphs 174 and 175 that weight average molecular weights of VERSIFY may be 152,900 or 275,100. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the molecular weights of the secondary reference for the SPC of the primary reference since the primary reference discloses that VERSIFY materials have properties which are workable for the SPC  absent any showing of surprising or unexpected results.


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20070287007) in view of Wilkie et al. (US 20200298541).


The primary reference discloses VERSIFY products may be used for the SPC at paragraph 26 but does not disclose any melt flow rates. The secondary reference at paragraph 159 of VERSIFY may be 8 dg/min. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the MFR of the secondary reference for the SPC of the primary reference since the primary reference discloses that VERSIFY materials have properties which are workable for the SPC  absent any showing of surprising or unexpected results.

Claims 8-10 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's arguments filed 7-6-22 have been fully considered but they are not persuasive. It is the position of the Office that Song suggests applicants claimed invention as set out in the above rewritten rejection over Song. Applicants have not pointed out which specific limitations of the claims are not present or suggested by Song. Applicants remarks regarding other references formerly relied upon are moot since these references are no longer relied upon.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
7-20-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765